MAINE SUPREME JUDICIAL COURT                                                    Reporter of Decisions
Decision:    2020 ME 40
Docket:      Han-19-220
Submitted
  On Briefs: November 21, 2019
Decided:     April 2, 2020

Panel:          SAUFLEY, C.J., and MEAD, GORMAN, JABAR, and HUMPHREY, JJ.*



                                             PAT DOE

                                                  v.

                                       DONALD MCLEAN


MEAD, J.

         [¶1]      Pat Doe1 appeals from a judgment of the District Court

(Ellsworth, Roberts, J.) granting her request for a ten-year extension of a

protection from abuse order against Donald McLean. She argues that the court

erred by declining to hold a hearing on the issue of whether abuse had

occurred; she also contends that the court should have held a hearing on

attorney fees. We affirm the judgment.




   * Although Justices Alexander and Hjelm participated in the appeal, they retired before this
opinion was certified.

   1 We do not identify the plaintiff in this protection from abuse action and limit our description of
events and locations in order to avoid revealing “the identity or location of the party protected under
[a protection] order.” 18 U.S.C.S. § 2265(d)(3) (LEXIS through Pub. L. 116-128).
2

                               I. BACKGROUND

      [¶2] We draw the following facts and procedural history from the record.

See Doe v. Tierney, 2018 ME 101, ¶ 2, 189 A.3d 756. On January 23, 2017, Doe

filed a complaint for protection from abuse against Donald McLean.          See

19-A M.R.S. § 4005(1) (2018). The same day, the court entered a temporary

order for protection from abuse, see 19-A M.R.S. § 4006(2) (2018), and

scheduled a hearing for March 8, 2017. On the date of the hearing but before a

hearing was held, the parties agreed to the entry of a two-year protective order

without a finding of abuse. See 19-A M.R.S. § 4007(1) (2018).

      [¶3]   Shortly before the order was due to expire, and using a

court-created form, PA-013, Rev. 11/08, Doe filed a “Motion to Extend Order

for Protection . . . (and Incorporated Affidavit),” seeking to extend the

protection order for ten years. See 19-A M.R.S. § 4007(2) (2018).

      [¶4] On June 5, 2019, the court convened a hearing on Doe’s motion, at

which time the parties appeared, with counsel, and McLean told the court that

he would agree to an extension of the order. Doe, however, requested that the

court modify the order to include a finding of abuse. McLean objected, arguing

that Doe had not filed a motion to modify the existing order. The court declined

Doe’s request to hold an evidentiary hearing on the issue of abuse on the
                                                                                  3

grounds that McLean was agreeing to an extension of the existing order and

that Doe had not filed a motion to modify. Ultimately, the court granted Doe’s

motion to extend the order over her objection.

      [¶5]    Doe timely appealed.        See 19-A M.R.S. § 4010(1) (2018);

M.R. App. P. 2B(c)(1).

                                 II. DISCUSSION

A.    Denial of Hearing on Doe’s Request to Modify the Existing Order

      [¶6] Doe’s request to transform the existing agreed-upon order without

a finding of abuse into an order that included a finding of abuse constitutes a

request for a substantive modification of the existing order and is not properly

presented to the court by a motion to extend the existing order. The court’s

rejection of Doe’s request to treat her motion to extend as a motion to modify

was well within the court’s discretion, and we affirm. See N. E. Ins. Co. v. Concord

Gen. Mut. Ins. Co., 433 A.2d 715, 718 (Me. 1981).

      [¶7] If Doe does wish to modify the existing agreed-upon order to one

that includes a finding of abuse, she may file a motion to modify, pursuant to

section 4007(2), and, absent McLean’s agreement to the requested

modification, she is entitled to a hearing on that motion. See Casale v. Casale,

2012 ME 27, ¶ 12, 39 A.3d 44; Connolly v. Connolly, 2006 ME 17, ¶¶ 7-8,
4

892 A.2d 465. Upon receipt of that motion, McLean will be on notice of the

specific nature of Doe’s request and may then formulate an opposition, should

he wish to do so.

B.    Denial of Hearing on Attorney Fees

      [¶8] Doe also argues that, because the parties disputed the existence of

abuse, the court was required to hold a hearing on her request for attorney fees.

The trial court “is in the best position to observe the unique nature and tenor

of the litigation as it relates to a request for attorney fees.” Lee v. Scotia Prince

Cruises Ltd., 2003 ME 78, ¶ 20, 828 A.2d 210. In the absence of a statutory

provision stating otherwise, a court is not required to conduct an additional

hearing on the issue of attorney fees. Although section 4007(1)(L-1), governing

a plaintiff’s payment of attorney fees, requires a hearing, section 4007(1)(L),

governing a defendant’s payment of attorney fees, does not mandate a hearing.

19-A M.R.S. § 4007(1)(L), (1)(L-1). Therefore, the decision to award attorney

fees is firmly committed to the court’s discretion. Lee, 2003 ME 78, ¶ 18,

828 A.2d 210. We discern no abuse of discretion here.

      The entry is:
                  Judgment affirmed.
                                                                              5




Christopher K. MacLean, Esq., and Laura P. Shaw, Esq., Camden Law LLP,
Camden, for appellant Pat Doe

Eric B. Morse, Esq., Strout & Payson, P.A., Rockland, for appellee Donald McLean


Ellsworth District Court docket number PA-2017-14
FOR CLERK REFERENCE ONLY